DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
2.	This communication is considered fully responsive to the response filed on the 2nd of December, 2020. 
(a).	The rejection(s) of Claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn because applicant’s argument is persuasive.

Response to Arguments
3.	Applicant’s arguments, (see pages 8-14), filed on the 2nd of December, 2020, with respect to the rejection(s) of Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2019/0014530 A1 to Aghili et al. (Aghili), in view of Publication No.: US 2014/0242962 A1 to Choi et al. (Choi) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-15 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests receiving, from a terminal, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection; transmitting, to the terminal, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message; and receiving, from the terminal, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message’.
	Independent Claim 6 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to: receive, from a terminal, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection, transmit, to the terminal, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message, and receive, from the terminal, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message’.
	Independent Claim 11 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmitting, to a core network node for handling a control plane, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection; receiving, from the core network node, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message; and transmitting, to the core network node, user data over the control plane connection. wherein the user data is included in a payload of a non-access stratum (NAS) message’. 
Independent Claim 13 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to: transmit, to a core network node for handling a control plane, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection, receive, from the core network node, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message, and transmit, to the core network node, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 5712723085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.